 In the, Matter, of NORTHWEST- AIRLINES (INC.andINTERNATIONALUNION, UNITED AUTO roBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, LOCAL 134, C. I. O.Case No. R-41524.-Decided February 13, 1943Jurisdiction:bomber modification project ofan aircarrier, foundnot subjectto the jurisdiction of the Board.Doherty, Rumble;, Butler,, SullivancCMitchell,byMr. P, ierce,ButlerandMr. Irving Clark,of St. Paul, Minn., for the Company.. .Helstein of Hall, by Mr. Douglas Hall, Mr. Joseph Mattson,andMr. James F. Kirby,ofMinneapolis, Minn., andMr. Maurice Sugar,Mr. Ernest Goodman,andMr. Morton Eden,,,of -Detroit,Mich., .for,the U. A. W.-C. I. O.M. Lee PressmanandtMr.Eugene Cotton,ofWashington, D. C.,for the C. I. O.-Mr. C. M. Mulholland,of Toledo, Ohio, andMr. J. L. McFarland,of Chicago, Ill., for the Association.Covington, Burling, Rublee, Acheson & Shorb,byMr. Gerhard A.Gesell,Mr. Charles -M. Davison, Jr.,-and;Mr. Geo. S. Elpern,ofWashington, D. C., foram-ici curiae.Mr. Leon Novak,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitionduly filedby InternationalUnion, United Auto-mobile,' Aircraft & Agricultural ImplementWorkers of America,Local 134,C. I. 0., hereincalled the U. A. W.-C. I. O.,alleging thata,question affectingcommerce hadarisen concerning the representa-tion of employees-of NorthwestAirlines, Inc., St. Paul,Minnesota,herein called the Company,theNational Labor Relations Boardprovided for an appropriate hearing upon due notice before StephenM. Reynolds,Trial Examiner.Said hearing was held at Minne-apolis,Minnesota, on November 10, 1942. The Company, theU. A. W.-C.I.0., and Air Line Mechanics Association,herein calledthe Association,appeared,participated,and, were afforded full op-47N L.R B,No.69., -498 NORTHWEST AIRLINES, INC.499portullity to be heard, to examine 'and cross-examine witnesses, and,to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.On December 4, 1942, the Board granted the fol-lowing air carriers permission to file briefs and present oral argumentasam,ici, curiae:-American Airlines; Inc ; Braniff Airways, -Inc.;-Chicago and Southern Air Lines, Inc.; Colonial Airlines, Inc.; DeltaAir Corporation ; Eastern Air Lines,, Inc. ; Inland Air Lines, Inc. ;Mid-Continent Airlines, Inc. ;NationalAirlines, Inc.;, NortheastAirlines, Inc.; Pan American Airways, Inc.; Pan American-GraceAirways, Inc.; Pennsylvania-Central Airlines Corporation; Trans-continental & Western Air, Inc.; United Air Lines Transport Cor-poratioan; and ^Vestern°Air Lines, Inc.Oral argument was presentedto the, Board in Washington, D. C., on December 10, 1942, all"of theparties being represented by counsel.All the parties, including theanzici curiae,filed briefs which have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYNorthwest Airlines, Inc., is- aMinnesota corportition with itsprincipal office and place of business in St. Paul, Minnesota. Itoperates as .a carrier by air, transporting passengers, freight, and,mail from Chicago, Illinois, to Seattle,Washington; from Minne-apolis,Minnesota, to Duluth, Minnesota; from Fargo, North Dakota,to Grand Forks, North Dakota, and Winnipeg, Manitoba. , The Com-pany-maintains offices at various points on these,routes.In additionto Its business of transportation, the Company, pursuant to a con-tract with the War Department of the United States Government,operates a Military Bomber Modification Project at its plant locatedat,St. Paul, Minnesota.Bombers are flown from other parts of thecountry to the Company's St. Paul,plant, where its employees installvarious parts and make certain modifications.The. Company -admitsthat it is'engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft & AgriculturalImplementWorkers of America,Local134, is alabor organizationaffiliatedwith the Congressof Industrial Organizations,admittingto membershipemployees-of the Company.Air LineMechanicsAssociationis an unaffiliated labor oiganizatioliadmittingto membership employees of the Company.- 500DECISIONS OF NATIONAL, LABOR RELATIONS BOARDIII.TIDE ,ALLEGED QUESTION CONCERNING REPRESENTATION -Since about 1935, the Company has operated as a common carrierby air, transporting mail, passengers, and property over regularly es-tablished routes.In the course of these operation's, the Companymaintainshangars, machine shops,' and, administrative offices in St.Paul and Minneapolis, Minnesota. 'In February 1942, the Companyundertook, pursuant to contract with the United States War Depart-ment, to use its existing facilities and such additional facilities asnecessary for the' purpose of installing in military aircraft variousparts and armament and performing' maintenance work on suchaircraft.This work is referred to as the bomber modification proj-ect, and is the operation with which Ave are here primarily concerned.The Company, the Association, and theamiciurge that 'the petitionof the U. A. W.-C. I. 0., which seeks to establish a unit of employeesworking at the modification project, be dismissed on the ground thatthe. project is not subject to the jurisdiction of the Board.TheU. A. W.-C. I. 0., on the other hand, contends that the Board hasjurisdiction.The contention of the Company, which is in substance also- thatof the Association and theamici,is that if an employer is "in anymeasure subject" to the Railway Labor Act, then "he and all hisactivities are removed 'from the jurisdiction, of the National LaborRelations Board, since, by the explicit terms of Section 2 (2) [ofthe National Labor Relations Act], he is ' no longer an employer:"The argument proceeds, therefore, that since the Company is subjectto the Railway Labor Act in its customary carrier -activities, andsincethe bomber modification project is an activity carried,on bythe Company; it follows that as to that project the Company is notan employer within the meaning of the Act. On the other hand,the U. A. W.-C. LO. maintains that the test of jurisdiction dependsupon the nature of the work immediately involved, and that therecord here shows that the bomber modification project is sufficientlyseparated from the normal carrier activities of the Company toremove it from the exclusionary provisions of Section 2 (2) of theAct.Section 2 (2) of the Act provides: "The term `employer' ... shallnot include ..any person subject to the Railway Labor Act."Title II of the'. Railway Labor Act provides that "every commoncarrier by air engaged in interstate or foreign commerce" and "everyair pilot or other person who performs, any work as- an employee or'subordinate', official of such carrier," are,<"respectively, "carriers" and,"employees" within the meaning of that Act.',145 U. S.C. A., Section 181.I NORTHWEST AIRLINES, INC.'501,While a literal interpretation of these provisions would seem tolead to the conclusion urged by the Company, the decisions of otheradministrative agencies, as well as of the courts, are persuasive ofthe view that the terms "carrier" and "employe" as used- in the,Railway Labor Act are to be interpreted realistically.2We there-fore reject the foregoing argument of the Company, which wouldlead to the result that all activities of a concern are exempt fromthe provisions of the.Act if it operates to any extent, however in-cidental, as it carrier by air.The bomber modification project is an emergency wartime activityand is to a considerable extent integrated withthe regular transporta-tion activities of the Company.While the location ofthe new proj-ect is in the main separated from that of the other airline operations,the'project is under the same auditing and clerical, engineering, andtraffic departments as are the airline activities.Regular stock equip-ment was adapted, except with minor exceptions, to use on the project.The Company's' established shops perform such projectwork' aswelding, engine overhauling, and sheet metal 'overhauling. Inspec-tion work incident to the project operations is under thesupervision,of the chief inspector of the entire plant.There is someinterchangeof employees between the project and the airline operations. Itappears that some of the planes, both during the time they,are beingmodified and afterward, are assigned by the Army to the- Company,to be used in connection with transport work.Although the question is by no means free from doubt, we are ofthe opinion and find that the relation of the Company's bomber modi-fication project to its regular air carrier activities is not so remote,tenuous, and negligible as to establish that the project is a separateand distinct enterprise and that the Company therefore is, as to thisproject, an employer within the meaning of the Act. In view of theexclusionary provision in Section 2 (2) of the Act, it is our opinionthat it should be clear that the National Mediation Board, the agencyprimarily vested with jurisdiction by the terms of the Railway Labor2InVirginian Railway v System Federation No40,300 U S 515,the Supreme Courtheld that the Railway Labor Act was applicable to the "back shop"employees of a rail-road carrier,and stated that "It is the nature of the work done and its relation to inter-state transportation which afford adequate basis for the exercise of the regulatory powerof Congress"The Interstate Commerce Commission,in performing the duties assignedto it has adopted as a test whether the relation of the work performed by the employeesconcerned to the interstate carrier activities is "remote,tenuous and negligible"MatterofHudsoncCManhattan RailwayCo,24,5 I.C. C 415, 425The Railipad Retirement Actdefines an employer subject thereto in substantially the same terms as used in Title I ofthe Railway Labor Act in defining a cariier. 45 U S C. A.,Section 228i.The RailroadRetirement Board has issued regulations and interpretations which clearly show that thes.ime legal entity may or may not be an employer subject to the Retirement Act, dependingupon the nature of the specific enterprise under considerationSee 4 Federal Register 1479(April 7,1939) ;Annual Report of Railroad Retirement Board(1938), p. 145-6.See alsoAnderson v. Bigelow,130 F.' (2d) 460(C. C. A 9). 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, has declined to assume jurisdiction ' over the operations here in-volved.No such showing has been made. In the absence thereof,and since we cannot say that the. project operations are remotely.and incidentally related to the normal air carrier work .of the Com-pany, we find that the project is not subject to our jurisdiction.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petition for investiga-tion and certification filed by International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, Local134, C. 1. 0., be, and it hereby is, dismissed.